Malik v Advanced Protection Servs., Inc. (2014 NY Slip Op 08611)





Malik v Advanced Protection Servs., Inc.


2014 NY Slip Op 08611


Decided on December 10, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2012-10352
 (Index No. 31703/10)

[*1]Mohammad A. Malik, et al., appellants, 
vAdvanced Protection Services, Inc., et al., respondents.


Horing Welikson & Rosen P.C., Williston Park, N.Y. (Richard T. Walsh of counsel), for appellants.
Brand, Glick & Brand, P.C., Garden City, N.Y. (Andrew B. Federman of counsel), for respondents.

DECISION & ORDER
In a consolidated action, inter alia, to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme County, Queens County (Strauss, J.), entered July 20, 2012, which, inter alia, granted the defendants' motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
Contrary to the plaintiffs' contention, the defendants established, prima facie, that the parties entered into a binding and enforceable contract that provided for a one-year limitations period for the commencement of actions alleging a breach of the contract. In opposition to that showing, the plaintiffs failed to raise a triable issue of fact as to whether the contract was not binding or enforceable (see CPLR 201; John J. Kassner & Co. v City of New York, 46 NY2d 544, 551; Hunt v Raymour & Flanigan, 105 AD3d 1005; Dimmick v New York Prop. Ins. Underwriting Assn., 57 AD3d 602, 603; Jamaica Hosp. Med. Ctr. v Carrier Corp., 5 AD3d 442, 443). Since the instant action was not commenced within that one-year limitations period, the action was time-barred.
The plaintiffs' remaining contentions are without merit.
Accordingly, the Supreme Court properly, inter alia, granted the defendants' motion for summary judgment dismissing the complaint.
MASTRO, J.P., ROMAN, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court